

116 HR 7529 IH: 21st Century SCRA Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7529IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Haaland (for herself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to permit electronic notification with respect to certain lease terminations by members of the uniformed services, and for other purposes.1.Short titleThis Act may be cited as the 21st Century SCRA Act.2.Electronic notification of termination of residential or motor vehicle leasesSection 305(c)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(c)(2)) is amended—(1)in subparagraph (B), by striking or at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(D) by electronic delivery to an email address designated by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee)..